Hudgins and Eggleston, JJ.,
concurring.
We agree with the majority opinion in so far as it sustains the judgment of the lower court. But we are of opinion that the evidence clearly shows that the appellant is guilty of all of the charges preferred against him, and that because of this his license to practice law should be revoked. We are of the further opinion that this court has inherent power to enter a final judgment to this effect (Norfolk, etc., Bar Ass’n v. Drewry, 161 Va. 833, 836, 172 S. E. 282) and that it should do so.